 





 

Exhibit 10.3

Internap Corporation

 

2016 Senior Vice President Retention Program

 

February 21, 2016

 

Establishment and Purpose of Program

 

Internap Corporation (the “Company”) has established the 2016 Senior Vice
President Retention Program (the “Retention Program”) to retain and motivate
members of the senior leadership team who are expected to (a) execute upon the
changes and increased responsibility resulting from the management re-alignment
and (b) be the key drivers of accelerating the Company’s growth.

 

Participation

 

Eligibility to participate in the Retention Program is at the discretion and
invitation of the Chief Executive Officer and is limited to individuals at the
Senior Vice President level who are employed by the Company as of February 21,
2016. 

 

Effective Date

 

The Retention Program is effective as of February 21, 2016.

 

Key Features of the Retention Program

 

Special Retention Incentive

 

The Retention Program consists of separate awards of cash and grants of
restricted stock in the total amount of 1 times the participant’s 2016 incentive
plan target (i.e., the 2016 Short-Term Incentive Plan target or the 2016 Senior
Executive Sales Incentive Plan target, as applicable):

 

1)50% of the retention incentive will be made in cash: 50% will be paid on
September 30, 2016 and 50% will be paid on March 31, 2017.

2)The remaining 50% of the retention incentive will be granted on February 21,
2016 in the form of restricted stock, which will vest in three tranches: 30%
will vest on August 30, 2016, 30% will vest on February 28, 2017 and 40% will
vest on August 30, 2017.

 

The cash payments are in addition to any payments a participant may receive from
his/her ongoing participation in a 2016 incentive plan. The restricted stock
grants are in addition to any other grants made under the terms of the Company’s
annual long-term incentive program.

 

Administration

 

The Compensation Committee (the “Committee”) of the Board of Directors
administers the Retention Program. The Committee may delegate any functions to
designated individuals who may be employees of the Company. Except as limited
herein, the Committee has full authority and discretion to interpret the
Retention Program and to make all other determinations deemed necessary or
advisable for the administration of the Retention Program. All disputes
associated with interpretation of the Retention Program or awards hereunder
shall be submitted to the SVP, General Counsel, whose determination shall be
final and binding. All payments of awards are subject to applicable laws and
regulations and terms and conditions of contracts to which the Company is a
party and bound.

 







  
 

 

 

Termination of Employment

 

Voluntary Termination by Employee or Termination for Cause by the Company: If a
participant’s employment is terminated voluntarily by the employee or terminated
for cause by the Company, any unpaid cash award and unvested shares of
restricted stock granted under this Retention Program would be forfeited.

 

Termination by the Company Without Cause: If a participant’s employment is
terminated by the Company without cause, any unpaid cash award and any unvested
grant of restricted stock shall be payable and accelerated, as applicable, as of
the date of termination.

 

Change in Control

 

Upon a change in control (as defined in a participant’s Employment Security
Agreement), any unpaid cash award and any unvested grant of restricted stock
shall be payable and accelerated, as applicable, as of the date of the change in
control.

 

Program Termination and Amendment

The Company reserves the right to modify, amend or terminate the Retention
Program at any time; provided, however, that upon termination, any unpaid cash
award and any unvested grant of restricted stock shall be payable and
accelerated, as applicable, as of the date of termination.

 

General Provisions

 

Benefits Not Guaranteed. There is no obligation of uniformity of treatment of
employees or participants under the Retention Program.

 

No Employment Right. Participation in the Retention Program does not constitute
a commitment, guarantee or agreement that the Company will continue to employ
any individual and this Retention Program shall not be construed or applied as
an employment contract or obligation.

 

Governing Law. The validity, construction and effect of the Retention Program
shall be determined in accordance with the laws of the State of Georgia without
giving effect to conflicts of law principles.

 

Severability. The provisions of the Retention Program are severable. If any
provision is determined to be unenforceable, in whole or in part, then such
provision shall be modified so as to be enforceable to the maximum extent
permitted by law. If such provision cannot be modified to be enforceable, the
provision shall be severed from the Retention Program to the extent
unenforceable. The remaining provisions and any partially enforceable provisions
shall remain in full force and effect.

 

2



 

 



